IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Terrick,                       :
                    Appellant          :     CASES CONSOLIDATED
                                       :
           v.                          :     Nos. 151 and 526 CD 2018
                                       :
Munhall Sanitary Sewer Municipal       :
Authority a/k/a Munhall Borough        :
Sanitary Sewer Authority               :


                                    ORDER

            NOW, January 28, 2019, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge